Citation Nr: 0502279	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-08 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1981 to June 
1986.  He died in November 2001.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Appeal to the Board was perfected.  

The appellant cancelled a videoconference hearing scheduled 
to be held in August 2004, before a Veterans Law Judge, or 
Acting Veterans Law Judge, of the Board.  She did not request 
a rescheduled hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND
 
Having reviewed the entire record, the Board finds that 
further evidentiary development is needed before a decision 
on the merits of the claim of entitlement to service 
connection for the cause of the veteran's death can be 
issued.  Further development would ensure that the 
appellant's due process rights, including those associated 
with the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), as 
amended, and VA regulations implementing VCAA, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are met.  The 
bases for remand are set forth below.   

The veteran died in November 2001, at a VA medical facility 
in Nashville, Tennessee.  The immediate cause of death was 
respiratory failure, which was due to, or a consequence of, 
adult respiratory distress syndrome, which, in turn, was due 
to, or the consequence of, autologous peripheral blood stem 
cell transplant.  A diagnosis of non-Hodgkin's lymphoma also 
was in effect at the time of death, and was deemed to have 
been a significant condition contributing to death but not 
resulting in the underlying cause of death.  An autopsy was 
not performed.  See veteran's death certificate.  

During the veteran's lifetime, service connection was in 
effect for irritable bowel syndrome and duodenal ulcers 
status post colostomy (evaluated as 100 percent disabling 
since June 1992); chondromalacia of the left knee (10 percent 
disabling since June 1992; 20 percent disabling since 
September 1994); left ear sensorineural hearing loss (zero 
percent disabling since June 1986); and prostatitis and 
urethritis (zero percent disabling since June 1986).  The 
combined disability rating was 100 percent, effective on June 
3, 1992.  See December 1994 rating decision.

As explained in the February 2002 rating decision from which 
this appeal arises, the Statement of the Case (SOC), and 
Supplemental SOC (SSOC), service connection was denied for 
the veteran's death essentially on the grounds that service 
medical records are devoid of any evidence concerning the 
disorders or diseases that caused the veteran's death, and 
that the death certificate is the first evidence 
demonstrating diagnoses of a lung condition and non-Hodgkin's 
lymphoma.  

During the appeal period, the appellant apparently raised an 
alternative basis for entitlement to DIC: "I believe that 
the medication used to treat my husband['s] cancer condition 
cause[d] the respiratory failure."  See appeal to the Board, 
VA Form 9, received in March 2003.  The Board has reviewed 
the claims folder carefully, and it appears that this is the 
first instance in which the appellant raised this alternative 
theory of entitlement to DIC.  Neither the February 2002 
rating decision nor the SOC discusses this theory, apparently 
because it was not specifically alleged until March 2003.  

In a December 2003 letter, the RO acknowledged the 
appellant's allegation that her husband's death is due to 
medical treatment or medication provided at a VA facility, 
and explained, generally, that medical evidence must be 
submitted to substantiate such an allegation.  In a statement 
received in January 2004, the appellant indicated that she 
has no additional evidence to submit, although she did not 
specifically state that she has no evidence pertaining to 
this allegation.  The RO issued an SSOC in July 2004; 
however, the SSOC did not address this alternative theory of 
entitlement to benefits.  It must be addressed in the first 
instance by the agency of original jurisdiction.  

It is noted that, under 38 U.S.C.A. § 1151, when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization, medical or surgical treatment, or 
examination and not the result of his own willful misconduct 
or failure to follow instructions, and the injury or 
aggravation results in additional disability or death, 
compensation under Chapter 11 or DIC under Chapter 13 shall 
be awarded in the same manner as if the additional disability 
or death were service-connected.  VA regulations implementing 
38 U.S.C.A. § 1151 are codified at 38 C.F.R. §§ 3.358 and 
3.800 (2004).  Compensation is not payable if additional 
disability or death is a result of the natural progress of 
the injury or disease for which the veteran was hospitalized.  
38 C.F.R. § 3.358(b)(2).  Further, the additional disability 
or death must actually result from VA hospitalization, 
medical or surgical treatment, or examination and not be 
merely coincidental therewith.  Without evidence satisfying 
this causation requirement, the mere fact that aggravation 
occurred will not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1) and (2).  In 
addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the expressed or implied consent of the 
veteran or the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358 (c)(3).

The issues perfected for appellate review include entitlement 
to DIC.  DIC may be awarded to a surviving spouse upon 
establishment of service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.5 (2004).  If, as here, service connection is not in effect 
(or, rather, has not yet been established) for the cause of 
the veteran's death, a surviving spouse may nonetheless be 
entitled to DIC benefits through other means.  For example, 
under 38 U.S.C.A. § 1318 (West 2002), DIC benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if cause of death were service-connected.  
A "deceased veteran," for purposes of this provision, is a 
veteran who died not as the result of his own willful 
misconduct, and who either was in receipt of, or was entitled 
to receive, compensation at the time of death for a service-
connected disability (or disabilities) rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2004).  
The service-connected disability (or disabilities) must have 
been either rated as totally disabling for a minimum of 10 
consecutive years immediately preceding death, or 
continuously rated as totally disabling for at least 5 
consecutive years from the date of separation from service.  
Id.  

In the February 2002 rating decision, essentially, the RO 
denied DIC on the grounds that service connection is not in 
effect for the cause of the veteran's death, and that, during 
the veteran's lifetime, a total (100 percent) disability 
rating had not been effect for 10 or more years immediately 
preceding death (in November 2001), or for at least 5 years 
from the date of separation from service, which, here, was in 
June 1986.  As stated earlier, a 100 percent combined 
disability rating had been in effect since June 3, 1992.  See 
December 1994 rating decision.  Thus, here, a 100 percent 
disability rating had to have been in effect through June 2, 
2002, to establish entitlement to DIC benefits under Section 
1318.

The Board will defer a decision concerning entitlement to DIC 
under Section 1318 because the appellant has raised the issue 
of possible causation of her husband's death by medical care 
given at a VA facility.  Should the appellant ultimately 
prevail on her claim based upon this theory, DIC may be 
warranted on that basis.      

In consideration of the foregoing, the claim of entitlement 
to service connection for the cause of the veteran's death 
and DIC benefits is REMANDED for the following development, 
after which a de novo review should be undertaken by the RO.

1.  Refer the veteran's claims folder to 
a VA medical professional qualified to 
issue an opinion as to whether a medical 
basis exists to grant service connection 
for the cause of the veteran's death 
and/or DIC benefits under Section 1151 or 
Section 1318.  

More specifically, the examiner should 
first review the veteran's entire medical 
history as documented in the claims 
folder, and then determine whether it is 
at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability less than 50 percent), that: 

(a) there is an etiological relationship 
between active service and respiratory 
failure, adult respiratory distress 
syndrome, autologous peripheral blood 
stem cell transplant, and/or non-
Hodgkin's lymphoma; 

(b) there is an etiological relationship 
between any disorder(s) or disease(s) for 
which service connection was in effect 
during the veteran's lifetime (irritable 
bowel syndrome, duodenal ulcers status 
post colostomy, chondromalacia of the 
left knee, left ear sensorineural hearing 
loss, prostatitis, and urethritis) and 
one or more causes of death noted above, 
in (a); and  

(c) whether VA hospital care, medical or 
surgical treatment, or examination caused 
the veteran's death, and the proximate 
cause of the veteran's death was 
(a) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical or surgical treatment, or 
examination, or (b) an event not 
reasonably foreseeable.  

The specific bases and rationale for the 
examiner's opinion should be provided in 
a written report.  If the examiner is not 
able give an opinion on any of the 
questions posed above without resorting 
to conjecture or speculation, he should 
so state and explain the reasons 
therefor.  Associate with the claims 
folder the VA medical examiner's written 
report/opinion.

2.  After completion of the above, review 
the entire claims folder and readjudicate 
the claim, specifically including the 
theory of entitlement to DIC under 
Section 1151.  If any determination 
remains unfavorable to the appellant, she 
and her representative should be provided 
an updated SSOC - which should include 
the law and regulations concerning 
entitlement to DIC under 38 U.S.C.A. 
§ 1151 -- and an opportunity to respond 
to it.  Thereafter, if in order, return 
the claim to the Board for further 
review. 

The purposes of this remand order are to comply with due 
process requirements and for further evidentiary development 
of the claim.  At this juncture, the Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case on either service connection for the 
cause of the veteran's death or the DIC benefits claim.  

No action by the appellant is required until she receives 
further notice; however, she has the right to submit 
additional evidence and argument on the matter(s) the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




